DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
1.	Applicants’ amendment filed December 16, 2021 is acknowledged and has been entered.  Claims 13 and 14 have been amended.  New claims 19-21 have been added.  Claims 1-21 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments, with the exception of those discussed below.

2.	Claim 21 is objected to because of the following informalities:  There is no punctuation at the end of the claim.  Appropriate correction is required.

3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donovan (PGPub 2004/0086532), Roy et al 2008 (Journal of Pharmaceutical Sciences, December 2008, 97(12):5132-5146) in view of Parkins et al 2000 (The formulation of biopharmaceutical products; Pharmaceutical Science and Technology Today, 3(4):129-137).
	 The claimed invention is directed to a pharmaceutical composition comprising a liquid carrier, wherein the liquid carrier comprises 
a botulinum toxin,
a non-ionic surfactant,
one or more non-reducing sugars selected from non-reducing disaccharides and a non-reducing trisaccharides,
a bulking agent, and
a physiologically compatible buffer,
wherein the concentration of the bulking agent is in the range of 1% to 10%, and

wherein the liquid carrier is formulated such that upon vacuum drying or lyophilization an amorphous solid is formed.
	Donovan teaches pharmaceutical compositions comprising botulinum toxins formulated with sugar excipients, polymers, surfactants, sodium chloride, and/or antioxidants stabilized with buffers (see claims, paragraphs [0073, 0131, 0158]).  Donovan teaches the sugar is an excipient selected from glucose, lactose, and/or sucrose (e.g. [0131]). Donovan teaches the polymer is polyvinyl pyrrolidone (e.g. [0015, 0120]). Donovan teaches the composition further comprises sodium chloride (e.g. [0028, 0037-38, 0131]). Donovan teaches suitable pH conditions include pH 5.0 to 6.9 (e.g. [0145, 0178]).  Donovan teaches compositions comprise Tween 80 (i.e. a polysorbate surfactant; e.g. [0184]). Donovan teaches the formulation comprises Zn cations (i.e. antioxidants; e.g. [0132-0135]). Donovan teaches the formulation may be stabilized with buffers (e.g. [0119, 0131, and 0145]). 
Roy et al teaches “The purpose of this study was to evaluate the importance of prelyophilization solution pH on the stability of botulinum neurotoxin, serotype A (rBoNTA(Hc)). This understanding is of significant importance for proteins such as rBoNTA(Hc), a potential constituent of a multivalent vaccine product.” (abstract)   The reference teaches the use of sodium acetate, sodium succinate, sodium chloride, histidine, potassium phosphate, and mannitol (see Materials, p. 5134)  Roy et al teaches the use of Na-succinate buffer, histidine buffer, and K-phosphate buffer (p. 5134)   
Roy et al teaches “In the initial experiments, the effects of excipients on aggregation of rBoNTA(Hc) during lyophilization and storage of dried 0C.  Duplicate sample vials were prepared for each formulation. Samples were frozen by placement on prechilled shelves (-450C) for 1 h.  The shelf temperature was then increased to -150C at a rate of 0.50C/min and held at this temperature for 1 h as an annealing step.  The shelves were then cooled back to -450C at the same rate.  Primary drying was initiated by reducing the chamber pressure to 100 mT and maintaining a shelf temperature of -250C for 20 h.  Secondary drying was initiated by raising the shelf temperature to 250C at 0.080C/min and continued for 12 h.  At the end of this step, the vials were stoppered under vacuum.  The lyophilized formulations were inspected 
eutectic melting temperature, which allows for rapid primary drying at relatively high subzero temperatures. Mannitol crystallizes during freeze- drying and hence in general is ineffective in preventing protein unfolding during lyophilization.  However, effective lyophilized protein formulations can be developed with mannitol in combination with a stabilizing disaccha-ride.  Nonionic surfactants such as Polysorbate 20 are often included in freeze-dried formulations to help reduce protein aggregation.  Alone, surfactants usually do not prevent drying-induced unfolding.  However, they can stabilize proteins during freezing and facilitate refolding of protein molecules during rehydration.” (p. 5140)  Roy et al teaches “our results support the hypothesis that a protein can be lyophilized at a suboptimal pH and remain physicochemically stable during storage, if the appropriate excipients are used in the lyophilized formulation. This capacity to prepare stable dried formulations is particularly useful for vaccine products in which multiple antigens, which have different pH optima for stability, must be prepared in the same vial. It is also of value for standard therapeutic proteins for which the pH optimum for physical stability differs from that for chemical stability.” (p. 5144)
Parkins et al. teach the effective development of pharmaceutical products, including those wherein the macromolecule of interest encompasses peptides and proteins, considers a wide range of formulation components, including buffer type and strength; use of ionic compounds, 
Poloxamer 407, Poloxamer 188, polysorbate 80, polysorbate 20, oetoxynol-9, polyoxyethylene-(23), lauryl alcohol, polyoxyethylene-(20), oleyl alcohol, 
(TRIS), diethylenetriaminepentaacetic acid, inositol, hexaphosphate, ethylenediaminebis (O-hydroxyphenylacetic acid), and desferal.
Therefore, it would have been prima facie obvious, at the time the invention was made, to a person of ordinary skill in the art to modify the pharmaceutical compositions comprising botulinum toxins formulated with sugar excipients, polymers, surfactants, sodium chloride, and/or antioxidants and stabilized with buffers, as taught by Donovan et al., by using specific sugar excipients, including trehalose, and specific surfactants, including poloxamer 188, and specific buffers, including phosphate and citrate buffers, thereby arriving at the claimed invention, because each component (i.e. trehalose, poloxamer 188, and citrate/phosphate buffers) was routinely used to formulate pharmaceutical products. Therefore, each and every element is taught in the prior art and the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions.  The person of ordinary skill in the art would have been motivated to make the modifications, with a reasonable expectation of success, because surfactants, including poloxamer 188, were used to stabilize macromolecules and/or to prevent adsorption of proteins to surfaces, reduce agitation induced aggregation and reduce denaturation; and sugars, including trehalose, were used to protect the macromolecule of interest against denaturation and/or used as cryoprotectants; and 
With regard to the various concentrations claimed.   Roy et al teaches 2.5% trehalose, a non-reducing agent, and 4% mannitol, bulking agent.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. In the instant case, all elements (i.e. pharmaceutical compositions comprising botulinum toxins, poloxamer 188, trehalose; pharmaceutical compositions buffered with phosphate and citrate buffers, etc) were all known in the art. In addition, combining these elements yields a composition wherein each element merely performs the same function as it does separately; thus the results of the combination would be recognized as predictable to one of ordinary skill in the art. Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results.
Thus, the claimed invention is prima facie obvious in view of the teachings of the prior art (Donovan, Roy et al and Parkins et al), absent any convincing evidence to the contrary.



9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645